DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Claims 1-20 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 11, 15, and 18, “the first sub-system upgrade package” is not clear whether it refers to “a first sub-system upgrade package” in lines 6-7 or 8. “a first sub-system upgrade package” in line 8 will be treated as “the first sub-system upgrade package” for the following prior art rejection. Further, lines 14, 16, 17, and 19, “the master sub-system” is not clear whether it refers to “a master sub-system in lines 7-8 or 9. “a master sub-system” in line 9 will be treated as “the master sub-system” for the following prior art rejection.
Claims 8 and 15 have the same issue as claim 1
Claims 3-7, 9-14, and 16-20 depend on the rejected claims and inherit the same issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay et al (US Patent Application Publication 2019/0317750 A1) in view of Kovacheva et al. (US Patent Application Publication 2019/0028331 A1) and Attard (US Patent Application Publication 20190146773 A1.
As to claim 1, Ramsay teaches a system (see Fig.1 and associated text) comprising: one or more processors (see e.g. [0048]) and a non-transitory computer readable medium storing a plurality of instructions (see e.g. [0048]), which when executed, cause the one or more processors to: 
generate an upgrade manager service (see e.g. [0042] -  upgrade service (referred to herein as an "upgrade orchestrator") that is configured to provide pre-upgrade component detection and validation on one or more hosts (e.g., one or more hosts running on a cluster); the upgrade orchestrator may be implemented as a software package that can be submitted to an existing software upgrade procedure of a host; The software package may include an upgrade executable that, when launched, provides a new software service, including initializing one or more new public-facing APIs to provide pre-upgrade host component detection and validation) for upgrading at least a first sub-system (e.g. peer host, see e.g. [0078] -the launched upgrade service may be used to initialize an upgrade process on the host. For instance, in the example environment of FIG. 1, the launched upgrade service may begin an upgrade of storage stack software 122) and send the upgrade manager service to the master sub-system (e.g. host 100-1, see e.g. [0052] - During an upgrade of hosts 100, a software package including an executable of an upgrade orchestrator 180 may be uploaded to a VC VM 120 of the host and [0053] - separate upgrade orchestrators may be uploaded to a host to provide the functionalities of i) pre-upgrade component detection and validation; and ii) peer host upgrade coordination) and the upgrade manager service running in the master sub-system (See e.g. [0078] -the launched upgrade service may be used to initialize an upgrade process on the host).

Ramsay does not specifically teach the upgrade manager service being configured to retrieve a first sub- system upgrade package generated for the first sub-system from a master sub- system and implement a first sub-system upgrade package by the upgrade manager service running in a master sub-system in communication with the first sub-system or sending the first upgrade package to the master subsystem.

In an analogous art of updating, however, Kovacheva teaches an upgrade manager service (e.g. management agent 340) being configured to retrieve a first sub-system (e.g. component server 330) upgrade package generated for the first sub-system from a master sub-system (e.g. master appliance 320) and implement a first sub-system upgrade package by the upgrade manager service running in a master sub-system in communication with the first sub-system (see Figs:3, 5 and associated text, e.g. [0046] - the management agents 350-356 synchronize component servers 330-336 with the vA 320-234 and facilitate host access and associated services (e.g., hostd, ntpd, sfcbd, slpd, wsman, vobd, etc.). The management agents 350-356 can communicate with their respective endpoint 340 to facilitate transfer of data, execution of tasks, etc., for example. The relationship between management endpoint 340, 342, 344 and associated management agents 350, 352, 354, 356 can be used to deploy and install software on multiple component machines 330, 332, 334, 336, and [0065] - the master appliance 320 is used to trigger the update on replica nodes 322-324 during the update of the master appliance 320, triggering the replicas 322-324 to download the update package (e.g., Red Hat Package Manager (RPM) files and/or other package management files, etc.) from a master node and complete the prerequisites on the replica nodes) and sending the first upgrade package to the master subsystem (See e.g. [0066] - update package files are downloaded (e.g., from an update repository 502 as shown in the example of FIG. 5, etc.) by the update manager 470, and a set of packages to facilitate the update process are installed on the appliance 320-324).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsay to incorporate/implement the limitations as taught by Kovacheva in order to provide a more efficient method of updating software between nodes in a distributed system.

Ramsey in view of Kovacheva does not specifically teach generate the first sub-system upgrade package according to a compatibility with a first sub-system version to be used to update the first sub-system with at least one feature available in an upgraded version of the first sub-system, receive a first request for the first sub-system upgrade package from the upgrade manager service or send the first sub-system upgrade package for implementation at the first sub-system by the upgrade manager service.

In an analogous art of updating software, however, Attard teaches generate a first sub-system upgrade package (e.g. release files) according to a compatibility with a first version currently deployed in a third-party system to update the first sub-system (e.g. user computer device 110A) with at least one feature available in an upgraded version of the first sub-system (see Fig.2 and associated text, e.g. [0046] - The update file includes information essential to update the computer application already installed on a user device from a previous version (e.g., 1.0.0) to the latest/current version (e.g., 1.0.10) and [0049] - Release metadata and release files may be packaged together in archive files such as ZIP files., receive a first request for the first sub-system upgrade package from the upgrade manager service (e.g. update service /app 120A, See e.g. [0049]- If it determines that an update is required, the user computing device 110A at steps 214 and 216 requests the file store to forward the corresponding release files and receives the requested release files) and send the first sub-system upgrade package for implementation at the first sub-system by the upgrade manager service (see e.g. [0049] - If it determines that an update is required, the user computing device 110A at steps 214 and 216 requests the file store to forward the corresponding release files and receives the requested release files and Fig.6 and associated text, e.g. [0103] - If at step 606, the update service determines that a more up to date version is available, the process proceeds to step 608, where the update service 120A, 120B, 120C fetches one or more release files corresponding to the application versions between the current application version and the latest application version available).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsey in view of Kovacheva to incorporate/implement the limitations as taught by Attard in order to provide a more efficient and cost effective method of updating software.

As to claim 2, Attard further teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: generate a second sub-system upgrade package (e.g. release files) according to a compatibility with a second sub-system version to update a second sub- system (e.g. user computer device 110B) with at least one feature available in an upgraded version of the second sub-system (see Fig.2 and associated text, e.g. [0046] - The update file includes information essential to update the computer application already installed on a user device from a previous version (e.g., 1.0.0) to the latest/current version (e.g., 1.0.10) and [0049] - Release metadata and release files may be packaged together in archive files such as ZIP files), the feature available in the upgraded version of the first sub-system being different than the feature available in the upgraded version of the second sub-system (see e.g. [0043]-the process 200 can be performed for updating multiple computer applications for one or more release channels and/or operating systems, receive a second request for the second sub-system upgrade package from the upgrade manager service (See e.g. [0049]- If it determines that an update is required, the user computing device 110A at steps 214 and 216 requests the file store to forward the corresponding release files and receives the requested release files) and send the second sub-system upgrade package for implementation at the second sub- system by the upgrade manager service (see e.g. [0049] - If it determines that an update is required, the user computing device 110A at steps 214 and 216 requests the file store to forward the corresponding release files and receives the requested release files and Fig.6 and associated text, e.g. [0103] - If at step 606, the update service determines that a more up to date version is available, the process proceeds to step 608, where the update service 120A, 120B, 120C fetches one or more release files corresponding to the application versions between the current application version and the latest application version available).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsey in view of Kovacheva to incorporate/implement the limitations as taught by Attard in order to provide a more efficient and cost effective method of updating software. 

As to claim 3, Ramsey also teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: generate the upgrade manager service to perform a pre-check of the first sub-system from within the master sub-system prior to the implementation of the first sub-system upgrade package (See e.g. [0052] - the upgrade orchestrator 180 may include a component detection subsystem 210 to provide pre-upgrade detection of upgradeable components on a host, and a pre-upgrade validation subsystem 220 to validate the upgradeable components detected by component detection subsystem 210).
As to claim 8, the limitations of claim 8 are substantially similar to the limitations of
claim 1, and therefore, is rejected for the reasons stated above.
	As to claim 9, the limitations of claim 9 are substantially similar to the limitations of
claim 2, and therefore, is rejected for the reasons stated above.
As to claim 10, the limitations of claim 10 are substantially similar to the limitations of
claim 3, and therefore, is rejected for the reasons stated above.
As to claim 15, the limitations of claim 15 are substantially similar to the limitations of
claim 1, and therefore, is rejected for the reasons stated above.
	As to claim 16, the limitations of claim 16 are substantially similar to the limitations of
claim 2, and therefore, is rejected for the reasons stated above.
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of
claim 3, and therefore, is rejected for the reasons stated above.

6.	Claims 4-6, 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey in view of Kovacheva and Attard, as applied to claims 3, 10 and 17 above, and further in view of Joshi et al (US Patent Application Publication 2021/0200881A1).
As to claim 4, Ramsey in view of Kovacheva and Attard teaches the limitations of claim 3, but does not specifically teach wherein the pre-check of the first sub-system comprises at least one of: an identification of one or more policies associated with the first sub-system; a determination of a status of at least one proxy backing up the first sub-system; and a determination of status of storage associated with the first sub-system.
In an analogous art of managing data, however, Joshi teaches wherein the pre-check of a first sub-system (e.g. storage server 124A) comprises at least one of: a determination of status of storage associated with the first sub-system (see e.g.[0040] -  The storage device pre-checker 206 pre-checks a status of a data storage device (e.g., the data storage devices 126A-H as specified by the request), in response to receiving the request to activate data encryption; the pre-check includes requesting configuration data and an operational status of specific data storage devices 126A-H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsey in view of Kovacheva and Attard to incorporate/implement the limitations as taught by Joshi in order to provide a more reliable and efficient method of managing data encryption during software updates for the purpose of minimizing data loss.

As to claim 5, Ramsey also teaches wherein the determination of a status of at least one proxy backing up the first sub-system comprises a determination of whether backed-up data will be compatible with the feature available in the upgraded version of the first sub-system (see e.g. [0068] - the compatibility of each of the user-selected component versions may be compared with existing hardware, existing software, other selected component versions, or other factors. At operation 530, each host may return validation test results for each component).
As to claim 6, Ramsey also teaches wherein the plurality of instructions, when executed, further cause the one or more processors to generate the upgrade manager service to provide an opt-out option prior to the implementation of the first sub-system upgrade package based on a determination of an incompatibility between the backed-up data and the feature available in the upgraded version of the first sub-system (See e.g. [0065] - validations may "skip" (if not applicable), "pass" (in which case the upgrade is expected to succeed), "warn" (in which case the upgrade is expected to succeed but with reduced features or performance, unless user action mitigates the related issues), or "fail" (in which case the upgrade is expected to fail unless user action mitigates the related issues) and [0066] - In implementations where one or more validations fail or generate a warning (e.g., "warn" or "fail"), the testing results may return instructions to the user on how the user may mitigate the issue and rerun the validations, so that the user may address all known issues before beginning the upgrade).
As to claim 11, the limitations of claim 11 are substantially similar to the limitations of
claim 4, and therefore, is rejected for the reasons stated above.
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above.
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of
claim 6, and therefore, is rejected for the reasons stated above.
As to claim 18, the limitations of claim 18 are substantially similar to the limitations of
claim 4, and therefore, is rejected for the reasons stated above.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of
claim 5, and therefore, is rejected for the reasons stated above.

7.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey in view of Kovacheva and Attard, as applied to claims 2, 9, and 19 above, and further in view of Fox et al (US Patent Application 20190031203 A1).
As to claim 7, Ramsey in view of Kovacheva and Attard teaches the limitations of claim 2, but does not specifically teach wherein the plurality of instructions, when executed, further cause the one or more processors to: generate the second sub-system upgrade package in accordance with a data dependency currently existing between the first and the second sub-systems, wherein the implementation of the second sub-system upgrade package, by the upgrade manager service running in the master sub-system, complies with the data dependency between the first and the second sub-systems.
In an analogous art of updating software, however, Fox teaches generate an upgrade package in accordance with a data dependency currently existing between the first and the second sub-systems (e.g. vehicles 104 b-c), wherein the implementation of the upgrade package complies with the data dependency between the first and the second sub-systems (see Fig.10 and associated text, e.g. [0113] - in connection with generating the update package, reference may be made to dependency management system 126. In particular, dependency management system 126 may be checked to determine if the new update package is associated with an ECU that is interdependent with other ECUs in a vehicle, and if so, whether software updates should also be performed for the interdependent ECUs. As discussed above, dependency management system 126 may maintain lists or mappings of ECUs, so that interdependencies between ECUs can be confirmed before software updates are performed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ramsey in view of Kovacheva and Attard to incorporate/implement the limitations as taught by Fox in order to provide a more efficient method of generating and processing update packages in a timely manner for the purpose of minimizing downtime.
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of
claim 7, and therefore, is rejected for the reasons stated above.
	As to claim 20, the limitations of claim 20 are substantially similar to the limitations of
claims 6 and 7, and therefore, is rejected for the reasons stated above.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/            Examiner, Art Unit 2192                                                                                                                                                                                            
/S. SOUGH/
SPE, AU 2192/2194